DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the application and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
5/26/2020

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30, 40, and 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112, stair shaped step.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/495,396 (reference application). Although the claims at issue are not identical, they The difference between the claim sets is that '795 claims, "a gas tube for an EGR cooler having a structure in which a metal plate having a flat-plate shape is bent in a tube shape" while '396 claims, "an aluminum allow material for a gas tube," and application '795 references a "sheath" while '396 cites an "outer material." A person or ordinary skill in the art would recognize that one claim would anticipate the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer (US 2008/274367 A1) hereinafter Kilmer and Ambros et al. (US 2005/0161206 A1) hereinafter Ambros.
Claim 1:
Kilmer discloses a metal plate [Fig. 2, Example 2] wherein the metal plate comprises a core material, a sheath material clad on one surface of the core material or on both surfaces thereof, and an intermediate material clad between the core material and the sheath material so as to prevent magnesium from diffusing from the core 
Kilmer doesn’t explicitly disclose a gas tube for an EGR cooler having a structure in which the metal plate having a flat-plate shape is bent in a tube shape.
However, Ambros does disclose a gas tube for an EGR cooler having a structure in which a metal plate having a flat-plate shape is bent in a tube shape [Fig. 3, Item 26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kilmer with the disclosure of Amrbos to provide a device that reduces the temperature of recirculated exhaust gas, thus improving the efficiency of an internal combustion engine.
Claim 2:
Kilmer and Ambros, as shown in the rejection above, disclose all the limitations of claim 1.
Kilmer also discloses wherein the core material comprises 0.4-0.6wt% of copper (Cu), 0.6 wt%-0.8 wt% of silicon (Si), 0.4 wt%-0.6 wt% of iron (Fe), 0.3 wt%-0.4 wt% of magnesium (Mg), 0.4 wt%-1.1 wt% of manganese (Mn), 0.1 wt%-0.2 wt% of titanium (Ti), and the remainder of aluminum (Al). [claims 1 and 3]
It should be noted that the composition of claim 3 includes, "less than about 3 wt. % Zn," and "less than about 0.3 wt. % Zr," which means those compositions can be zeroed out as zero is less than 3 and 0.3 wt. % respectively. Further, para. 0026 of the specification allows for other elements mentioned in claim 1 to be zeroed out.
Claim 3:

Kilmer also discloses wherein the intermediate material is A3003 aluminum alloy or A0140 aluminum alloy. [para. 0039]
Kilmer discloses the interliner can be a 3xxx series alloy (para. 0039). Therefore it would have been obvious to have selected one of these known alloys (such as A3003) having known properties for this application. A person of ordinary skill in the art would have had a reasonable expectation of success since the series of aluminum which encompasses A3003 is explicitly disclosed as being acceptable for the intermediate material.
Claim 4:
Kilmer and Ambros, as shown in the rejection above, disclose all the limitations of claim 1.
Kilmer also discloses wherein the sheath material is A4045 aluminum alloy. [para. 0027; fig 1, Alloy 4045, "Brazing Cladding]
Claim 5:
Kilmer and Ambros, as shown in the rejection above, disclose all the limitations of claim 1.
Kilmer also discloses wherein a total thickness of the metal plate ranges from 0.7 to 2.0mm, a thickness of the sheath material is 3 to 8% of the total thickness of the metal plate, and a thickness of the intermediate material is 3 to 8% of the total thickness of the metal plate. [paras. 0026-0027; claim 10; table 3, nominal ratios]
.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer and Ambros as applied to claim 1 above, and further in view of Ninagawa et al. (US 2010/0051252 A1) hereinafter Ninagawa.
Annotated Ninagawa
To more easily represent the application of prior art, Figure 1 from Leachman has been annotated by the examiner for the applicant's convenience.

    PNG
    media_image1.png
    569
    665
    media_image1.png
    Greyscale

Claim 6:
Kilmer and Ambros, as shown in the rejection above, disclose all the limitations of claim 1.
Kilmer doesn’t explicitly disclose wherein the metal plate comprises an upper plate, a lower plate, a downward first side plate extending downwards from a first side of the upper plate in a widthwise direction, an upward first side plate extending upwards from a first side of the lower plate in the widthwise direction and overlapping the downward first side plate, and a second side plate connecting second sides of the upper and lower plates in the widthwise direction to each other, and the downward first side plate and the upward first side plate are bonded through a brazing process.
However, Ninagawa does disclose wherein the metal plate comprises an upper plate, a lower plate, a downward first side plate extending downwards from a first side of the upper plate in a widthwise direction, [Fig, 6, Items 11, 12; Fig. 7, Item 21] an upward first side plate extending upwards from a first side of the lower plate in the widthwise direction and overlapping the downward first side plate, and [Fig, 6, Item 12; Fig. 7, Item 22] a second side plate connecting second sides of the upper and lower plates in the widthwise direction to each other, and [Fig, 6, Item 14] the downward first side plate and the upward first side plate are bonded through a brazing process. [Para. 0057]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kilmer and Ambros with the disclosure of Ninagawa to suppress a change of outer profile of the tube caused by a shifting of the overlapping portion [Para. 0007] thus increasing durability of the component.
Claim 7:
Kilmer, Ambros, and Ninagawa as shown in the rejection above, disclose all the limitations of claim 6.
Kilmer doesn’t explicitly disclose wherein the downward first side plate comprises a lower bent part overlapping the lower plate, and the upward first side plate comprises an upper bent part overlapping the upper plate.
However, Ninagawa does disclose wherein the downward first side plate comprises a lower bent part overlapping the lower plate, and the upward first side plate comprises an upper bent part overlapping the upper plate. [annotations]
Claim 9:
Kilmer, Ambros, and Ninagawa as shown in the rejection above, disclose all the limitations of claim 7.
Kilmer doesn’t explicitly disclose wherein each of the lower bent part and the upper bent part is shaped such that a thickness thereof is reduced towards an end.
However, Ninagawa does disclose wherein each of the lower bent part and the upper bent part is shaped such that a thickness thereof is reduced towards an end. [Paras. 0057-0058; 0080]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kilmer, Ambros, and Ninagawa as applied to claim 7 above, and further in view of Rogers et al. (US 2009/0218085 A1) hereinafter Rogers.
Claim 8:

	Kilmer doesn’t explicitly disclose wherein a stair-shaped step is formed on a lower surface of the first side of the lower plate in the widthwise direction, and the lower bent part is seated on the stair-shaped step, so that an outer surface of the lower plate and an outer surface of the lower bent part form one plane.
	However, Rogers does disclose wherein a stair-shaped step is formed on a lower surface of the first side of the lower plate in the widthwise direction, and the lower bent part is seated on the stair-shaped step, so that an outer surface of the lower plate and an outer surface of the lower bent part form one plane. [Para. 0168; "gradation"; Fig. 25, Items 1848, 1856, 1858]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Kilmer, Ambros, and Ninagawa with the disclosure of Rogers to produce an exterior of the tube which can be more precisely dimensioned [Para. 0166] which makes it easier to attach or fit to other components [Para. 0236].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oohara et al. (US 2013/0220585 A1), Ueda (US 2006/0086491 A1), Opferkuch et al. (US 8,561,451 B2) each disclose tubes designs for heat exchangers. Koshigoe et al. (US 8,043,711 B2) discloses an aluminum alloy clad sheet for a heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747